DETAILED ACTION
The instant application having Application No. 17/102803 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 11/24/2020, 4/27/2021 and 8/18/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,880,837.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are anticipated by Claims 1-20 of U.S. Patent No. 10,880,837.

Present application:

1. A method, comprising:

receiving, by a user equipment comprising a processor, system information block data representative of a system information block, wherein the system information block data comprises upper layer indication data representative of an upper layer indication;

in response to the receiving the system information block data, decoding, by the user equipment, the system information block data and enabling a scan timer associated with a new radio of the user equipment;

in response to disabling the scan timer, enabling a sleep timer of the user equipment; and


based on a location of the user equipment, reducing a duration of a time associated with the sleep timer from a first duration associated with enabling the sleep timer to a second duration associated with enabling the sleep timer.
US 10,880,837:

1. A method, comprising:

receiving, by a user equipment comprising a processor, system information block data representative of a system information block, wherein the system information block data comprises upper layer indication data representative of an upper layer indication;

in response to the receiving the system information block data, decoding, by the user equipment, the system information block data and enabling a scan timer associated with a new radio of the user equipment;

… in response to disabling the scan timer, enabling a sleep timer of the user equipment; and

based on a location of the user equipment, reducing a duration of a time associated with the sleep timer from a first duration associated with enabling the sleep timer to a second duration associated with enabling the sleep timer.
2. The method of claim 1, and further comprising: changing, by the user equipment, a mode of the user equipment to an evolved universal terrestrial radio access mode.
2. The method of claim 1, wherein the condition comprises a determination that the new radio cell is available for the transmission, and further comprising: changing, by the user equipment, the mode to an evolved universal terrestrial radio access mode.
3. The method of claim 1, further comprising: in response to a condition, associated with a new radio cell being determined to be available for a transmission, being satisfied, modifying, by the user equipment, a mode of the user equipment.
1. … in response to a condition, associated with a new radio cell being determined to be available for a transmission, being satisfied, modifying, by the user equipment, a mode of the user equipment
4. The method of claim 1, further comprising: wherein enabling the sleep timer is further in response to the scan timer being determined to have expired.
4. The method of claim 3, further comprising: wherein enabling the sleep timer is further in response to the scan timer being determined to have expired.
5. The method of claim 1, wherein the condition comprises a determination that a new radio cell is not available for the transmission, and further comprising: in response to the scan timer expiring, disabling, by the user equipment, the new radio to preserve a battery life associated with the user equipment.
5. The method of claim 1, wherein the condition comprises a determination that the new radio cell is not available for the transmission, and further comprising: in response to the scan timer expiring, disabling, by the user equipment, the new radio to preserve a battery life associated with the user equipment.
6. The method of claim 1, wherein the condition comprises a determination that a new radio cell is not available for the transmission, and further comprising: in response to the scan timer expiring, enabling, by the user equipment, a sleep timer associated with the user equipment, wherein the scan timer is controlled by a service provider.
6. The method of claim 1, wherein the condition comprises a determination that the new radio cell is not available for the transmission, and further comprising: in response to the scan timer expiring, enabling, by the user equipment, a sleep timer associated with the user equipment.

7. The method of claim 6, wherein the scan timer is controlled by a service provider.
7. The method of claim 1, further comprising: in response to the scan timer being determined to have expired, disabling, by the user equipment, the new radio.
3. The method of claim 2, further comprising: in response to the scan timer being determined to have expired, disabling, by the user equipment, the new radio.
8. The method of claim 1, wherein the sleep timer is controlled by a service provider.
8. The method of claim 6, wherein the sleep timer is controlled by a service provider.
9. The method of claim 1, wherein the new radio comprises a subdivided signal spectrum and the subdivided signal spectrum comprises a gigahertz spectrum and a millimeter wave spectrum.
9. The method of claim 1, wherein the new radio comprises a subdivided signal spectrum and the subdivided signal spectrum comprises a gigahertz spectrum and a millimeter wave spectrum.


Claims 10-20 are rejected based on Claims 10-20 of US 10,880,837 based on similar reasoning as given above.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478